PER CURIAM.
The plaintiff in error, the defendant below, was convicted in a state court of South Carolina of having intoxicating liquors in her possession in violation of a state law. Because of her possession of the same liquors, a prosecution was subsequently instituted against her in the United States court for a violation of the National Prohibition Act (41 Stat. 305). She objected that the state conviction *354was a bar to the federal prosecution. United States v. Lanza et al., 43 Sup. Ct. 141, 67 L. Ed. -, decided by the Supreme Court December 11, 1922, disposes of that contention.
Affirmed.
KNAPP, Circuit Judge,
who took part in the hearing of this case, died before the opinion was announced.